Name: Commission Regulation (EEC) No 2940/84 of 19 October 1984 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 10 . 84 Official Journal of the European Communities No L 277/7 COMMISSION REGULATION (EEC) No 2940/84 of 19 October 1984 amending Regulation No 22S/67/EEC on detailed rules for determining the world market price for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the fron ­ tier crossing point (3), as last amended by Regulation (EEC) No 1983/82 (4), and in particular Article 7 thereof, Whereas Commission Regulation No 225/67/EEC (*), as last amended by Regulation (EEC) No 2037/84 (6), fixes the yields in oil and oil cake from sunflower seeds ; whereas Council Regulation (EEC) No 1102/84 of 31 March 1984 fixing for the 1984/85 marketing year the target prices and intervention prices for colza and rape seed and sunflower seed (J) modified the stan ­ dard quality of sunflower seed by raising the oil content from 40 % to 42 % ; whereas the value of these yields should therefore be adapted to the new standard quality ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation No 225/67/EEC is hereby amended as follows : 1 . In (b) of Article 5, '38 kilograms' and '43 kilograms' are replaced by '40 kilograms' and '41 kilograms' respectively and, in (c) of the same Article, '38 kilo ­ grams' and '59 kilograms' are replaced by '40 kilo ­ grams' and '57 kilograms' respectively. 2. In Article 8 ( 1 ) (b), '38 kilograms' and '43 kilograms' are replaced by '40 kilograms' and '41 kilograms' respectively and, in Article 8 ( 1 ) (c), '38 kilograms' and '59 kilograms1 are replaced by '40 kilograms' and '57 kilograms' respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 October 1984. For the Commission Poul DALSAGER Member of the Commission (*) OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 208 , 3 . 8 . 1984, p. 1 . (3) OJ No 111 , 10 . 6 . 1967, p. 2196/67. (4) OJ No L 215, 23 . 7 . 1982, p. 6 . O OJ No 136, 30 . 6 . 1967, p . 2929/67. O OJ No L 189, 17 . 7 . 1984, p. 15 . 0 OJ No L 113, 28 . 4. 1984, p. 8 .